

SERVICES AGREEMENT


This Agreement is made effective January 1, 2011 between Chindex International,
Inc.  a U.S. Corporation incorporated in the State of Delaware (hereinafter
CHDX) and Chindex Export Medical Products, LLC a limited liability company
registered in  the state of Delaware, USA (hereinafter “CEMP”), a corporation
owned by Chindex Medical Ltd., a joint venture company owned by Fosun Pharma and
Chindex International, Inc.


WHEREAS, CEMP desires to obtain advice and assistance of CHDX in a variety of
areas; and


WHEREAS, CHDX has the necessary expertise, personnel and facilities to provide
such services, and desires to do so;


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:


1.0.
DESCRIPTION OF SERVICES



1.1.  
CHDX will provide to CEMP advice and support services with respect to a variety
of issues as requested by CEMP.  The services will include management and
administrative support services for marketing, sales and order fulfillment
activities conducted in the United States and China, order processing and
exporting of goods sold to customers in China, advice relating to the marketing
of products sold in China by CEMP, analysis of sales opportunities and
assistance in contacting prospective customers, and other assistance including
services such as payroll, tax compliance, staffing and recruiting, general
administrative, budgeting, legal services, computer support including database
administration, internal auditing and accounting/finance, that will assist CEMP
in carrying out its activities in the United States and China.



1.2.  
CEMP will provide Chindex with all information as is reasonably necessary for
the performance by Chindex of the services.



2.0.
PAYMENT



The parties agree that in exchange for the services described in Section 1 of
this Agreement, CEMP will pay CHDX  the cost of such services plus such  mark-up
as may be determined to be reasonable by CHDX.  For purposes of this provision,
the “cost of services” includes salary, bonus, overtime, commissions, benefits,
equity awards, and reasonable business expenses.  CHDX will provide invoices for
the amount due each month.  The parties agree that, as long as the agreement
remains in force in accordance with item 3.0 below, the terms, services and
invoicing rates may be reviewed at the request of either party and amended in
writing.  The cost basis for services rendered shall be evidenced by the actual
expenses recorded on the CHDX financial records as reviewed from time to time by
CEMP.



 
 

--------------------------------------------------------------------------------

 
 
 
2

3.0.
TERM AND TERMINATION



3.1.         This Agreement will continue for an indefinite period until
terminated by one of the parties as set forth in paragraph 3.2 below, or until
amended or terminated by mutual agreement.


3.2.         Either party may terminate this Agreement upon 30 (thirty) days
notice to the other party.  All fees incurred up to the date of termination will
be due and payable by CEMP on that date.


4.0.
NOTICES



4.1.           All notices required or permitted under this Agreement shall be
in writing and shall be deemed delivered when delivered in person or via
facsimile or e-mail addressed to the following parties:


 
4.1.1  
If to CEMP to:



Chindex Export Medical Products, LLC
Chief Financial Officer
4340 East West Highway, Suite 1100
Bethesda, MD  20814


4.1.2.  
If to CHDX to:



Chindex International, Inc.
Chief Financial Officer
4340 East West Highway, Suite 1100
Bethesda, MD  20814


5.0
INDEPENDENT CONTRACTOR



 
The relationship of CHDX to CEMP under this Agreement is that of an independent
contractor.



6.0
DAMAGES



 
Neither CHDX nor CEMP shall be liable for indirect, incidental, consequential or
punitive damages or losses suffered by the other (including, but not limited to
loss of revenue or profit), arising out of or related to the services or this
Agreement.



7.0.
WAIVER OR MODIFICATION



No waiver or modification of this Agreement shall be valid and enforceable
unless set forth in a written agreement signed by both parties.  The failure of
either party to enforce at any time, or for any period of time, the provisions
of this Agreement, shall not be construed as a waiver of such provisions or of
the right of such party thereafter to enforce each and every such provision.



 
 

--------------------------------------------------------------------------------

 
 
 
3

8.0.
SEVERABILITY



In the event that any singular part of this Agreement is held to be invalid, all
other remaining parts remain in force.


9.0.
APPLICABLE LAW



This Agreement will be governed by, and its provisions interpreted in
accordance with, the laws of the State of Delaware, United States of America.


10.0.           LANGUAGES


The Agreement is written in English.


11.0.
TAXATION



CHDX will be responsible for the payment of any taxes that may be due in
connection with service fee set forth in The Agreement.


12.0.
FORCE MAJEURE



 
12.1.  “Force Majeure” shall mean all events which are beyond the control of the
parties to The Agreement, and which are unforeseen, or if foreseen, unavoidable,
and which prevent total or partial performance by either Party.



122.
If an event of Force Majeure occurs, to the extent that the contractual
obligations of the Parties to The Agreement cannot be performed as a result of
such event, such contractual obligations shall be suspended during the period of
delay caused by the Force Majeure and shall be automatically extended, without
penalty, for a period equal t such suspension.



12.3.
The Party claiming Force Majeure shall promptly inform the other Party in
writing and shall furnish appropriate proof of the occurrence and duration of
such Force Majeure.  The Party claiming Force Majeure shall also use all
reasonable efforts to minimize the consequences of such Force majeure.





12.4.
In the event of Force Majeure, the Parties shall immediately consult with each
other in order to find an equitable solution and shall use all reasonable
endeavors to minimize the consequences of such Force Majeure.



13.0.
DISPUTE RESOLUTION



Any dispute arising from, out of or in connection with The Agreement shall be
settled by friendly consultation between the Parties.  In the event that either
Party determines that the dispute is unable to be resolved by consultation,
either Party may, at any time, refer the dispute to arbitration under the
auspices of and pursuant to the rules of the American Arbitration Association
(AAA). Arbitration will be conducted by a sole arbitrator to be selected by the
AAA in accordance with its procedures. The arbitration will be conducted in
Washington, D.C. and in the English language. The result of the arbitration
shall be final and binding upon



 
 

--------------------------------------------------------------------------------

 
 
 
4
 
both parties.
 
14.0.
CONTRACT VIOLATION



If either Party violates the terms of this Agreement the other Party may give
notice of its intent to cancel the Agreement within thirty (30) days if the
other Party does not remedy the contract violation within that time.  If the
violating Party does not cure the violation within thirty (30) days of receipt
of such notice, the other Party may cancel the Agreement without penalty.


[Signature page follows]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereto caused this Agreement on
Supplemental Provisions to be executed by a duly authorized officer effective as
of the date first written above.




Chindex International, Inc.
 
Chindex Export Medical Products, LLC
           
By:
/s/ Lawrence Pemble  
By:
/s/ Lawrence Pemble
Name:
Lawrence Pemble
 
Name:
Lawrence Pemble
Title:
Chief Financial Officer
 
Title:
Director

 








































































[Signature Page to Services Agreement]
 

 